654 S.E.2d 248 (2007)
In the Matter of C.M.S.
Appealed by Mother.
No. 398P07.
Supreme Court of North Carolina.
November 8, 2007.
Janet K. Ledbetter, Hillsborough, for Mother.
Mark T. Lowder, Albemarle, for Stanly County DSS.
Vita Pastorini, Attorney Advocate, Albemarle, for Guardian ad Litem.
Prior report: ___ N.C.App. ___, 646 S.E.2d 592.

ORDER
Upon consideration of the petition filed on the 9th day of August 2007 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."